Citation Nr: 0712932	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-37 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In March 2007, the veteran testified at 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.(Central Office hearing); a copy of the 
hearing transcript is associated with the claims file.

The Board notes that, at the Travel Board hearing, the 
veteran testified to a right sacroiliac (SI) joint condition 
related to his service-connected residuals of a right hip 
fracture.  Further, the claims file contains diagnostic 
entries for the veteran's SI joint dysfunction.  The Board 
construes these records as an inferred claim for entitlement 
of service connection for the right SI joint condition.  This 
claim is referred to the RO for appropriate action.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In an October 1978 decision, the Board denied the 
appellant's claim for entitlement to service connection for a 
low back disorder.  

2.  Evidence added to the record since the October 1978 Board 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a low back disorder.

3.  There is no competent medical evidence showing that the 
veteran's low back disorder is related to service or to his 
service-connected right hip disability or that it was 
manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  The October 1978 Board decision, denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).

2.  New and material evidence has been received since the 
October 1978 Board decision sufficient to reopen the 
veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A low back disorder is not due to service-connected right 
hip disability or incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in January 2003 and 
April 2006, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to reopen a claim with new and 
material evidence and to establish his service connection 
claim, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In letters 
dated in March and September 2006, the appellant was provided 
with notice of the type of evidence necessary to establish an 
effective date and disability rating, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his attorney have not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, private treatment records, VA 
examination report, and lay statements -- is adequate for 
determining whether the criteria for service connection for a 
low back disorder have been met.  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A. 

Further, the Board is not precluded from adjudicating whether 
to reopen the appellant's service-connection claim because 
the Board is taking action favorable to the appellant in 
reopening his service-connection claim for a low back 
disorder, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a low 
back disorder.  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board denied service connection for a low 
back disorder in October 1978.  This decision is final; the 
Chairman of the Board has not ordered reconsideration of this 
decision.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§§ 20.1100 (2006).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  In 
October 2002, the appellant asked to reopen his claim for 
service connection for a low back disorder.  In a June 2003 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the October 1978 Board decision, the Board determined that 
there was no objective or clinical evidence linking the 
veteran's low back condition to active service.  Evidence 
secured since the October 1978 Board decision includes 
private and VA treatment records, a VA examination, lay 
statements, and lay testimony.  At the aforementioned 
hearing, the veteran testified that he has suffered from 
lower back pain ever since a 1951 service-related injury.  
Private and VA treatment records between August 1999 and 
March 2006 contain diagnosis of a low back condition.  In 
addition, the veteran's July 2004 VA examination report and a 
July 2005 report from Steve J. Paragioudakis, M.D., provide 
etiology opinions regarding the veteran's low back condition.  
These medical records are clearly new, in that they are not 
redundant of other evidence considered in the October 1978 
Board decision.  Moreover, the evidence is material to the 
issue under consideration, as the new evidence goes to 
whether the veteran has a current diagnosis of a low back 
condition and whether it might be due to service or his 
service-connected right hip disability.  Therefore, in light 
of the new and material evidence, the veteran's service-
connection claim for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

Service Connection Claim

The veteran contends that his low back disorder was incurred 
during military service or, in the alternative, due to his 
service-connected right hip disability, thereby, secondarily 
linked to his military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In support of his claim, the veteran testified at a Travel 
Board hearing that he has experienced back pain ever since a 
1951 injury where he fractured his right hip.  Service 
medical records show that the veteran sustained an injury in 
September 1951, however they do not show any complaints or 
treatment for low back pain during service.  Further, the 
veteran did not report low back pain during his separation 
examination dated in April 1954.  Upon discharge, the veteran 
was found to be clinically normal for his back.  No other 
injuries relating to back or lower extremities were 
documented during active service.  

Post-service medical evidence includes private and VA 
treatment records, radiology reports, and VA examinations.  

Treatment records from Bayonne Hospital contain the veteran's 
earliest diagnosis of a low back disorder, lumbar fasciitis, 
in March 1966.  An X-ray in July 1966 showed no abnormality 
in the lumbar spine or sacrum or evidence of a herniated 
disc.  In September 1971, the veteran continued to be 
diagnosed with lumbar fasciitis.  Subsequent VA treatment 
records from August 1999 to March 2006, show continued 
diagnosis of low back conditions.  However, these records do 
not contain nexus statements linking the veteran's condition 
to service or his service-connected right hip disability.  In 
August 2002, Dr. Paragioudakis submitted a letter stating 
that the veteran had undergone two right sacroiliac joint 
injections and that his symptoms were likely due to SI 
dysfunction as a result of his service-connected right hip 
disorder.

In July 2004, the veteran underwent a VA spine examination, 
where the veteran complained of pain in the right posterior 
superior iliac spine region.  The examiner reviewed Magnetic 
Resonance Imaging (MRI) reports from May 2001, which showed 
severe loss of height of intervertebral disc space at L5-S1 
and disc changes at L2-3 through L5-S1.  After reviewing the 
veteran's medical and service history, the examiner opined 
that the veteran's low back disorder is not related to his 
service-connected right hip disability.  

Likewise, a July 2005 examination conducted by Dr. 
Paragioudakis show that the veteran' low back condition is 
unlikely due to service.  Radiological studies revealed some 
degeneration on the right pelvis and degenerative disc 
disease of the lumbar spine.  Based on such findings and the 
veteran's service and medical history, Dr. Paragioudakis 
assessed that the veteran's SI pain was misconstrued as back 
pain.  The physician stated that the veteran's right SI pain 
was directly related to his service-connected right hip 
disability.  However, his lumbar disc degeneration could not 
be attributed to the 1951 injury or the service-connected 
right hip disability.  Also, the physician noted that the 
veteran has not reported any other traumatic events between 
his 1951 injury and discharge from military service.  After 
carefully reviewing the veteran's claims file, the Board 
finds that there is no objective medical evidence linking his 
low back disorder to service or his service-connected right 
hip disability.  

Further, the Board finds that available medical records do 
not indicate the required showing of continuity of symptoms 
since diagnosis and treatment for the veteran's low back was 
only noted approximately 10 years after the veteran's 
discharge from the military.  Similarly, service connection 
on a presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, 
is not warranted due to a lack of diagnosis within one of 
separation.  In the absence of competent medical evidence 
linking his low back disorder to service or his service-
connected right hip disability, the veteran's claim must be 
denied. 

Finally, the appellant and his attorney may believe that 
there was a causal relationship between the veteran's service 
and his low back disorder.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a low back 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


